Citation Nr: 0406191	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to coronary artery disease secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

The veteran's coronary artery disease is not significantly 
related to his service-connected diabetes mellitus and is 
more likely the result of other significant risk factors, 
including hypertension, hyperlipidemia, smoking and family 
history.


CONCLUSION OF LAW

The veteran's coronary artery disease is not proximately due 
to or the result of service-connected diabetes mellitus, and 
was not aggravated thereby.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  In a letter dated in December 2001, the 
RO informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with his claim; and 
when and where he should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help him obtain medical 
records necessary to support his claim, if he signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  In October 2003, the 
veteran testified at a hearing before a Veterans Law Judge at 
the RO.  The RO has regularly undertaken efforts to assist 
him throughout the claims process by obtaining evidence 
necessary to substantiate his claim, to include affording him 
a comprehensive VA examination, which has been associated 
with the claim file.  Neither the veteran nor his 
representative has identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), wherein 
the United States Court of Appeals for Veterans Claims held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Id at 13.  In the 
present case, notice was given the veteran prior to the first 
rating action in July 2002.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2001).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Factual Background

In a July 2002 rating action, service connection was granted 
for a diabetes mellitus, type II, and a 20 percent evaluation 
was assigned.  

The medical evidence of record includes private and VA 
medical reports, which, together, cover a period from 1994 to 
2002 .  These records show evaluation for complaints of 
shortness in October 1999.  Cardiac catheterization was 
performed in February 2000 and showed multiple areas of 
stenosis, total occlusion of the right coronary artery, and 
severe ischemic cardiomyopathy.  In March 2000, the veteran 
underwent coronary artery bypass graft and a left prepectoral 
internal cardioverter/defibrillator implantation in April 
2000.  

During VA examination in June 2002, the veteran gave a 
history of having longstanding symptomatology associated with 
diabetes.  He could not recall the exact year of his 
diagnosis but noted that it was in the late 1980s.  The 
examiner noted that the veteran's medical problems related to 
his cardiac condition consisted of coronary artery disease, 
status post CABG; ventricular tachycardia, which resulted in 
a pacer/ICD placement and ischemic cardiomyopathy.  His 
initial presenting symptomatology of his cardiac problems was 
shortness of breath, but no actual chest pain.  The examiner 
noted that the veteran had multiple risk factors for cardiac 
problems including diabetes, however, he had other risk 
factors including gender, smoking, hyperlipidemia, 
hypertension and family history.  The examiner concluded that 
while diabetes does contribute to cardiac disease, there are 
multiple other factors, which are significant contributing 
factors, which are probably more likely than not the causal 
factors for his cardiac disease.  

The veteran presented testimony at a travel board hearing in 
October 2003 about the onset of and the severity of his 
claimed disabilities.  He testified as to the facts 
surrounding the development of his diabetes and heart disease 
as well as his subsequent treatment.  The veteran also 
testified as to his current condition.

Analysis

The veteran maintains that he developed coronary artery 
disease as a result of his service-connected diabetes 
mellitus.  He does not contend that his coronary artery 
disease began in service, or is directly related to his 
active service.  Rather, he has limited his argument to 
principles of secondary service connection.  As such, the 
Board will analyze the veteran's claim on that basis.

While post-service medical evidence shows longstanding 
complaints and treatment for diabetes, it fails to indicate 
that the veteran's service-connected diabetes played a 
significant role in the development or worsening of his 
coronary artery disease.  Specifically June 2002 VA 
examination report does not indicate a significant causal 
connection between the veteran's current coronary artery 
disease and his service-connected diabetes mellitus.  Rather 
the examiner intimated that the veteran's coronary artery 
disease was more likely than not due to intercurrent causes 
such as hypertension, hyperlipidemia, family history and 
smoking.  

The veteran is clearly of the opinion that his coronary 
artery disease is related to his diabetes mellitus.  However, 
he has not brought forth any medical evidence that would 
either refute the VA opinion or suggest a nexus between his 
coronary artery disease and any service connected disability, 
and a layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The single competent medical opinion in the record 
conclusively found no etiological relationship between the 
service-connected coronary artery disease and subsequent 
development of diabetes mellitus.  Thus, the Board finds that 
there is no medical basis for holding that the veteran's 
claimed coronary artery disease and service-connected 
diabetes mellitus are etiologically or causally associated.  
This also refutes any grant of service connection on the 
basis of Allen, which would be permitted if any service-
connected disability caused aggravation of the coronary 
artery disease.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for coronary artery disease 
is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



